Case 17-11811-mdc           Doc 101       Filed 10/21/20 Entered 10/21/20 12:56:29        Desc Main
                                         Document      Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In Re:

          Joseph Zwicharowski,
                                                           Bankruptcy No. 17-11811-MDC
                           Debtor.
                                                           (Chapter 13)
          TD Bank, N.A.,

                                                         Related to Document No. 91
                           Movant.
                                                           Hearing Date/ Time:
                                                           October 20, 2020 at 10:30 AM
                 -vs-

          Joseph Zwicharowski,

                           Respondent.
                                           * * * * * * *
                   STIPULATION RESOLVING MOTION FOR RELIEF
                            FROM AUTOMATIC STAY

          WHEREAS, TD Bank, N.A. as Successor in interest to Commerce Bank, N.A.,

 (hereinafter "TD Bank, N.A.") moved for an Order, pursuant to 11 U.S.C. Section 362(d)(1),

 authorizing relief from automatic stay, or the granting of adequate protection herein; and


          WHEREAS, the parties have agreed to resolve the instant dispute by this Stipulation;


          NOW THEREFORE, Creditor and Debtor hereby agree as follows:


    1. Debtor shall file an amended plan within thirty (30) days of this executed stipulation that

          provides for payment of post-petition arrears of $5,294.20 and reasonable attorney

          fee/filing fee of $531.00 totalling $5,825.20 to TD Bank, N.A. through the Chapter 13 Plan.

    2. That the debtor will continue to make the regular monthly payments pursuant to the terms
Case 17-11811-mdc         Doc 101     Filed 10/21/20 Entered 10/21/20 12:56:29              Desc Main
                                     Document      Page 2 of 3



 of the underlying Note and Mortgage in a timely fashion commencing with the payment due on or

 before November 1, 2020 in the amount of $178.00.


    3. In the event debtor fails to timely file an amended planin conformity with the terms of the

 Stipulation or fails to make any payment called for in this Stipulation, Creditor may

 submit a certification of default and a proposed Order for Relief from Automatic Stay to the

 Court and serve a copy of such certification of default upon the debtor and counsel for debtor.

 Five days after receipt of a certification of default, the Court shall enter an Order granting the

 creditor relief from the automatic stay unless the debtor has filed an objection to the certification

 of default specifying reasons for the objection; in which case the Court shall set a hearing on the

 objection.


 /s/ Martin A. Mooney
 Martin A. Mooney, Esq.
 Attorney ID # 315063
 Schiller, Knapp, Lefkowitz & Hertzel, LLP
 950 New Loudon Road, Suite 109
 Latham, New York 12110
 Tel. (518) 786-9069
 mmooney@schillerknapp.com

 Date: October 21, 2020


 /s/ Brad J. Sadek
 Brad J. Sadek, Esq.
 Sadek and Cooper Law Offices
 Tel. (215) 545-0008
 brad@sadeklaw.com
 Date: October 19, 2020
Case 17-11811-mdc         Doc 101    Filed 10/21/20 Entered 10/21/20 12:56:29              Desc Main
                                    Document      Page 3 of 3


 /s/ LeeAne O’ Huggins No Objection/ Without Prejudice to Any Trustee Rights or Remedies
 Willaim C. Miller, Esq.
 Chapter 13 Trustee
 PO box 1229
 Philadelphia, PA 19105
 Tel. (215) 627-1377

 Date: October 21, 2020
